Exhibit 10.15 CREDIT AGREEMENT AND GUARANTY dated as of August 15, 2003 among HAMPSHIRE GROUP, LIMITED, as Borrower, HAMPSHIRE Group, LIMITED, HAMPSHIRE DESIGNERS, INC., and ITEM-EYES, INC. as Letter of Credit Account Parties, HAMPSHIRE DESIGNERS, INC., HAMPSHIRE INVESTMENTS, LIMITED, GLAMOURETTE FASHION MILLS, INC., and ITEM-EYES, INC. as Guarantors, and HSBC BANK USA, JPMORGAN CHASE BANK, THE CIT GROUP/COMMERCIAL SERVICES, INC., FLEET NATIONAL BANK, ISRAEL DISCOUNT BANK OF NEW YORK and BANK OF AMERICA, N.A. as Banks, and HSBC BANK USA, as Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS, ACCOUNTING TERMS AND RULES OF CONSTRUCTION1 Section 1.01 Definitions1 Section 1.02 Accounting Terms21 Section 1.03 Computation of Time Periods22 Section 1.04 Rules of Construction22 ARTICLE II REVOLVING CREDIT LOANS22 Section 2.01 Revolving Credit22 Section 2.02 Notice and Manner of Borrowing22 Section 2.03 Conversions23 Section 2.04 Non-Receipt of Funds by Agent23 Section 2.05 Interest23 Section 2.06 Notes24 Section 2.07 Optional and Mandatory Prepayments24 Section 2.08 Method of Payment25 Section 2.09 Use of Proceeds26 Section 2.10 Minimum Amounts26 Section 2.11 Establishment of Loan Account; Collection of Accounts26 Section 2.12 Closing Fee .26 Section 2.13 Commitment Fee26 ARTICLE III LETTERS OF CREDIT27 Section 3.01 Trade Letters of Credit; Cash Collateral for Letters of Credit Expiring After Termination Date27 Section 3.02 Reimbursement Obligation27 Section 3.03 Payment of Commissions, Expenses and Interest28 Section 3.04 Proper Drawing; Letter of Credit Issuing Bank's Honoring28 Section 3.05 Standby Letters of Credit29 Section 3.06 Amendment; Change; Modification; No Waiver29 Section 3.07 U.C.P. and I.S.P.; Agreements and Acknowledgments; Indemnification29 Section 3.08 Licenses; Insurance; Regulations31 Section 3.09 Airway and Steamship Guaranties31 Section 3.10 Additional Security31 Section 3.11 Continuing Rights and Obligations31 Section 3.12 Instructions; No Liability32 Section 3.13 Steamship Guaranty32 Section 3.14 Letter of Credit Application and Agreement32 Section 3.15 Existing Letters of Credit; Use of Term "Letter of Credit Issuing Bank"33 Section 3.16 Borrower's Obligations Under Letters of Credit33 ARTICLE IV PARTICIPATION33 Section 4.01 Participating Banks' Pro Rata Shares33 Section 4.02 Sale and Purchase of Participation33 Section 4.03 Participation in Fees and Collateral; Relationship34 i Section 4.04 Procedures34 Section 4.05 Collections and Remittances34 Section 4.06 Sharing of Setoffs and Collections35 Section 4.07 Indemnification; Costs and Expense35 Section 4.08 Administration; Standard of Care36 Section 4.09 Independent Investigation by the Participating Banks37 Section 4.10 Participating Banks' Ownership of Interests in the Participation; Repurchases by the Letter of Credit Issuing Banks37 ARTICLE V GUARANTY38 Section 5.01 Guaranty38 Section 5.02 Guarantor's Guaranty Obligations Unconditional38 Section 5.03 Waivers39 Section 5.04 Subrogation39 Section 5.05 Limitation of Liability39 ARTICLE VI CONDITIONS PRECEDENT39 Section 6.01 Conditions Precedent to Initial Use of a Credit Facility on and after the Effective Date39 Section 6.02 Conditions Precedent to All Credit Facilities42 Section 6.03 Deemed Representation42 ARTICLE VII REPRESENTATIONS AND WARRANTIES43 Section 7.01 Incorporation43 Section 7.02 Corporate Power and Authority; No Conflicts43 Section 7.03 Legally Enforceable Agreements43 Section 7.04 Litigation43 Section 7.05 Financial Statements43 Section 7.06 Ownership and Liens44 Section 7.07 Taxes44 Section 7.08 ERISA44 Section 7.09 Subsidiaries; Ownership of Guarantors; Investments44 Section 7.10 Operation of Business45 Section 7.11 No Default on Outstanding Judgments or Orders45 Section 7.12 No Defaults on Other Agreements45 Section 7.13 Labor Disputes and Acts of God45 Section 7.14 Governmental Regulation45 Section 7.15 Partnerships45 Section 7.16 Environmental Protection45 Section 7.17 Solvency46 Section 7.18 Properties; Priority of Liens46 ARTICLE VIII AFFIRMATIVE COVENANTS46 Section 8.01 Maintenance of Existence46 Section 8.02 Conduct of Business46 Section 8.03 Maintenance of Properties46 Section 8.04 Maintenance of Records46 Section 8.05 Maintenance of Insurance46 Section 8.06 Compliance with Laws46 ii Section 8.07 Right of Inspection47 Section 8.08 Reporting Requirements47 Section 8.09 Compliance With Environmental Laws49 ARTICLE IX NEGATIVE COVENANTS49 Section 9.01 Debt50 Section 9.02 Guaranties50 Section 9.03 Liens51 Section 9.04 Sale of Assets52 Section 9.05 Transactions with Affiliates52 Section 9.06 Investments; Acquisitions53 Section 9.07 Mergers54 Section 9.08 Leases54 Section 9.09 Dividends54 Section 9.10 Restricted Payments54 Section 9.11 Fiscal Year54 Section 9.12 Changes, Amendments or Modifications54 Section 9.13 Nature of Business55 Section 9.14 Double Negative Pledge55 Section 9.15 Senior Secured Debt55 Section 9.16 Insurance Company Provisions55 Section 9.17 Factoring Agreements55 ARTICLE X FINANCIAL COVENANTS55 Section 10.01 Consolidated Tangible Net Worth55 Section 10.02 Consolidated Fixed Charge Coverage Ratio55 Section 10.03 Consolidated Average Current Ratio55 Section 10.04 Consolidated Capital Expenditures56 Section 10.05 Revolving Credit Loan and Insurance Loan Coverage56 ARTICLE XI EVENTS OF DEFAULT56 Section 11.01 Events of Default56 Section 11.02 Remedies58 ARTICLE XII THE AGENT AND COLLATERAL MONITOR59 Section 12.01 Appointment, Powers and Immunities of Agent59 Section 12.02 Reliance by Agent59 Section 12.03 Defaults59 Section 12.04 Rights of Agent as a Bank60 Section 12.05 Indemnification of Agent60 Section 12.06 Documents60 Section 12.07 Non-Reliance on Agent and Other Banks60 Section 12.08 Failure of Agent to Act61 Section 12.09 Resignation or Removal of Agent61 Section 12.10 Amendments Concerning Agency Function61 Section 12.11 Liability of Agent61 Section 12.12 Transfer of Agency Function61 Section 12.13 Withholding Taxes62 Section 12.14 Collateral Monitor62 iii ARTICLE XIII YIELD PROTECTION63 Section 13.01 Additional Costs63 Section 13.02 Illegality64 Section 13.03 Certain Compensation64 ARTICLE XIV MISCELLANEOUS64 Section 14.01 Amendments and Waivers64 Section 14.02 Usury65 Section 14.03 Expenses; Indemnification65 Section 14.04 Assignment; Participation; Additional Bank66 Section 14.05 Notices67 Section 14.06 Setoff; Sharing67 Section 14.07 Jurisdiction; Immunities68 Section 14.08 Governing Law68 Section 14.09 Counterparts68 Section 14.10 Exhibits and Schedules69 Section 14.11 Table of Contents; Headings69 Section 14.12 Severability69 Section 14.13 Integration69 Section 14.14 Jury Trial Waiver69 Section 14.15 Spin-off of HIL69 Section 14.16 HSBC70 iv EXHIBITS AND SCHEDULES Exhibits Exhibit AForm of Pledge Agreement Exhibit BForm of Security Agreement Exhibit CForm of Trademark Security Agreement Exhibit DForm of Borrowing Notice Exhibit EForm of Borrowing Base Certificate Exhibit FForm of Note Exhibit GForm of Assignment and Acceptance Exhibit HForm of Intercompany Demand Note Schedules Schedule 1.01(a)Eligible Inventory Locations Schedule 1.01(b)Eligible Trade Letter of Credit Locations Schedule 1A.01Existing Letters of Credit Schedule 7.04Litigation Schedule 7.06Trademarks Schedule 7.08ERISA Matters Schedule 7.09Direct and Indirect Subsidiaries; Ownership of Guarantors, Investments Schedule 7.13Labor Disputes and Acts of God Schedule 9.03Permitted Liens -5- CREDIT AGREEMENT AND GUARANTY dated as of August 15, 2003, among HAMPSHIRE GROUP, LIMITED, ("Borrower"), HAMPSHIRE DESIGNERS, INC., ("Designers"), HAMPSHIRE INVESTMENTS, LIMITED ("HIL"), GLAMOURETTE FASHION MILLS, INC., ("Glamourette"), ITEM-EYES, INC. ("Item-Eyes"), HSBC BANK USA ("HSBC"), JPMORGAN CHASE BANK ("Chase"), THE CIT GROUP/COMMERCIAL SERVICES, INC. ("CIT"), FLEET NATIONAL BANK, ("Fleet"), ISRAEL DISCOUNT BANK OF NEW YORK ("IDB") and BANK OF AMERICA, N.A. ("BOA") (HSBC, Chase, CIT, Fleet, IDB and BOA individually a "Bank" and collectively the "Banks"), HSBC BANK USA as Letter of Credit Issuing Bank for all Letters of Credit other than Existing Letters of Credit, JPMORGAN CHASE BANK as Letter of Credit Issuing Bank for the Existing Letters of Credit and HSBC BANK USA, as Agent for the Banks (in such capacity, together with any successors in such capacity, the "Agent"). The parties hereto agree as follows: ARTICLE I DEFINITIONS, ACCOUNTING TERMS AND RULES OF CONSTRUCTION Section 1.01 Definitions. As used in this Agreement, the following terms have the following meanings (terms defined in the singular to have a correlative meaning when used in the plural and vice versa): "Accounts" means all of the accounts receivable as defined in the Borrower Security Agreement and the Guarantor Security Agreements. "Affiliate" means, as to any Person, any other Person: (a) which directly or indirectly controls, or is controlled by, or is under common control with such Person; (b) which directly or indirectly beneficially owns or holds five percent (5%) or more of any class of voting stock of the such Person; or (c) five percent (5%) or more of the voting stock of which is directly or indirectly beneficially owned or held by such Person. The term "control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract, or otherwise. The term "Affiliate" shall include, without limitation, HIL. "Agent" means HSBC, when acting in its capacity as Agent under any of the Loan Documents, and any successor thereto. "Agent's Office" means the address of HSBC as set forth on the signature page of this Agreement, or such other address as HSBC may designate by written notice to Borrower, the Guarantors and the Banks. "Agreement" means this Credit Agreement and Guaranty. "Airway Guaranty" has the meaning specified in Section 3.09 hereof. "Applicable Margin" means with respect to a Eurodollar Loan, one and eight tenths (1.80%) percent. "Application" means the application by a Letter of Credit Party for a Letter of Credit. -1- "Assignment and Acceptance" means an Assignment and Acceptance substantially in the form of Exhibit G hereto. "Assignment of Proceeds Agreement" means Assignment of Factored Credit Balance and Proceeds Agreement, in form and substance satisfactory to Agent, duly executed by Borrower and the Restricted Subsidiaries and any Factor and a Consent and Acknowledgment thereto duly executed by such Factor. "Authorized Person" means any duly authorized officer or employee, or combination thereof of Borrower. "Availability for Revolving Credit Loans" means the lesser of (a) the Revolving Credit Commitment minus the sum of: (i) the Letter of Credit Obligations and (ii) the aggregate amount of Borrower's and its Restricted Subsidiaries' outstanding obligations under the Unsecured Lines and (b) the Net Borrowing Base minus the Letter of Credit Obligations. "Availability Reserves" shall mean, as of any date of determination, such reserves in amounts as Agent may from time to time establish and revise in good faith in accordance with customary credit practices in the commercial finance industry reducing the amount of Revolving Credit Loans and Letters of Credit which would otherwise be available to the Borrower under the lending formula(s) provided for herein: (a) to reflect events, conditions, contingencies or risks which, as determined in good faith by Agent in accordance with its customary credit practices, do or could reasonably be expected to adversely affect either (i) the Collateral or its value, (ii) the assets or business of the Borrower or any Restricted Subsidiary of the Borrower or (iii) the security interests and other rights of Agent in the Collateral (including the enforceability, perfection and priority thereof) or (b) to reflect Agent's good faith belief that any collateral report or financial information furnished to it any Bank by or on behalf of the Borrower or any Subsidiary of the Borrower, is or may have been incomplete, inaccurate or misleading in any material respect or (c) in respect of any state of facts which Agent determines in good faith constitutes an Event of Default or may, with notice or the passage of time or both, constitute an Event of Default. The amount of any Availability Reserve established by Agent shall have a reasonable relationship to the event, condition or other matter which is the basis for such reserve as determined by Agent in good faith. "Bank" or "Banks" has the meaning specified in the preamble to this Agreement. "Bank Parties" means Agent, each of the Banks and each of the Letter of Credit Issuing Banks. "Banking Day" means any day on which commercial banks are not authorized or required to close in London, England, New York City, New York, Greenville, South Carolina or Anderson, South Carolina. "Board of Governors" means the Board of Governors of the Federal Reserve System or any successor. "Book Value" shall mean, as to any inventory in respect of which such amount is to be determined, the lower of (a) the cost (as reflected in the general ledgers of Designers, Item-Eyes, or, with the approval of Agent, any other existing or future Subsidiary of the Borrower), as applicable or (b) market value (both cost and market value being determined in accordance with GAAP calculated on a first in first out basis). "Borrower Pledge Agreement" means the Pledge Agreement executed by Borrower in favor of Agent for the ratable benefit of the Bank Parties. -2- "Borrower Security Agreement" means the Security Agreement executed by Borrower in favor of Agent for the ratable benefit of the Bank Parties. "Borrower Trademark Security Agreement" means the Trademark Security Agreement executed by Borrower in favor of Agent for the ratable benefit of the Bank Parties. "Borrowing Base" shall mean, at any time, an amount equal to the sum of (without duplication): (a) eighty-five percent (85%) of the Net Amount of Eligible Accounts, plus (b) the lesser of: (x) fifty percent (50%) of Net Amount of Eligible Inventory, or (y) the amount for the period in any given year indicated below: (i) $30,000,000 for the period January 1 through March 31, (ii) $35,000,000 for the period April 1 through May 31, (iii) $50,000,000 for the period June 1 through October 31, and (iv) $25,000,000 for the period November 1 through December 31, plus (c) fifty percent (50%) of the aggregate undrawn amount of all outstanding Eligible Trade Letters of Credit, plus (d) fifty percent (50%) of the amount of Eligible In-Transit Inventory, plus (e) the Supplemental Amount, less (f) Availability Reserves. "Borrowing Base Certificate" means the certificate substantially in the form of Exhibit E annexed hereto. "Borrowing Notice" has the meaning specified in Section 2.02 hereof. "Capital Lease" means any lease which has been or should be capitalized on the books of the lessee in accordance with GAAP. "Cash Collateral" means a deposit by Borrower, made in immediately available funds, to a savings, checking or time deposit account at HSBC or the purchase by Borrower of a certificate of deposit issued by HSBC and the execution of all documents and the taking of all steps required to give Agent a perfected security interest for the benefit of the Banks in such deposit or certificate of deposit. "Change of Control" means any "person" or "group" (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) shall have become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act) of Voting -3- Shares entitled to exercise more than 51% of the total power of all outstanding Voting Shares of the Borrower (including any Voting Shares which are not then outstanding of which such person or group is deemed the beneficial owner). For purposes of this definition, the term "Voting Shares" shall mean all outstanding shares of any class or classes (however designated) of capital stock of the Borrower entitled to vote generally in the election of members of the Board of Directors thereof. "Chase" means JPMorgan Chase Bank. "CIT" has the meaning specified in Section 9.03(f) hereof. "Code" means the Internal Revenue Code of 1986. "Collateral" means any and all personal property subject to a Lien granted by any of the Security Documents and this Agreement. "Collateral Monitor" means HSBC, when acting in its capacity as Collateral Monitor under any of the Loan Documents, and any successor thereto. "Commitment" means, collectively, the Revolving Credit Commitment, the Trade Letter of Credit Commitment and the Standby Letter of Credit Commitment. "Consolidated Amortization" means the amortization or write-off of impaired value adjustments of the intangible assets of Borrower and the Restricted Subsidiaries, on a consolidated basis, all as determined in accordance with GAAP. "Consolidated Capital Expenditures" means the Dollar amount of gross expenditures (including the principal portion of payments under Capital Leases) made for real property, fixed assets, property, plant and equipment, and all renewals, improvements and replacements thereto (including, but not limited to, maintenance and repairs thereof but only to the extent required to be capitalized in accordance with GAAP) incurred or paid by Borrower and the Restricted Subsidiaries. "Consolidated Depreciation" means depreciation of Borrower and its Restricted Subsidiaries, on a consolidated basis, all as determined in accordance with GAAP. "Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization" means, for any period, Consolidated Net Income, plus Consolidated Interest Expense, plus Consolidated Taxes, plus Consolidated Depreciation, plus Consolidated Amortization, all for such period. "Consolidated Fixed Charge Ratio" means a ratio of: (i) (a) Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization for such period, less (b) Consolidated Capital Expenditures made by the Borrower or any Restricted Subsidiary during such period, less (c) Consolidated Taxes paid during such period, to (ii) the sum of (a) Consolidated Interest Expense for such period, plus (b) Consolidated Principal Amortization for such period, in each case excluding the performance of HIL from any of the foregoing calculations. "Consolidated Interest Expense" means, for any period, all interest paid or required to be paid by Borrower and its Restricted Subsidiaries on all of their respective Debt, including the Obligations, during such period. -4- "Consolidated Inventory" means, at any time, the Inventory of Borrower and its Restricted Subsidiaries on a consolidated basis, all as determined in accordance with GAAP. "Consolidated Net Income" means, for any period, the net income of Borrower and its Restricted Subsidiaries, on a consolidated basis, all as determined in accordance with GAAP. "Consolidated Principal Amortization" means scheduled consolidated principal payments of all funded debt of Borrower and the Restricted Subsidiaries. "Consolidated Subsidiaries" means all existing and future Subsidiaries of Borrower, except HIL and any subsidiary of HIL, that should be included in Borrower's consolidated financial statements, all as determined in accordance with GAAP. "Consolidated Tangible Net Worth" means the sum of (a) Consolidated Total Tangible Assets less (b) Consolidated Total Liabilities, less (c) the investment in HIL by Borrower or the Restricted Subsidiaries, at cost, without adjustment for losses or income of HIL, and less (d) without duplication, the equity of HIL, any advances or loans to HIL and guaranties by Borrower or its Restricted Subsidiaries of the obligations of HIL. "Consolidated Taxes" means, for any period, the income and franchise taxes of Borrower and its Restricted Subsidiaries, on a consolidated basis, all as determined in accordance with GAAP. "Consolidated Total Tangible Assets" means the total assets of Borrower and its Restricted Subsidiaries, on a consolidated basis, minus all intangible assets (other than deferred taxes), including, but not limited to, non-compete contracts, employment contracts, deferred or prepaid transactions cost, capitalized research and development cost, capitalized interest, debt discount and expenses, goodwill, patents, trademarks, copyrights, franchises, licenses and other intangible assets, all as determined in accordance with GAAP. "Consolidated Total Liabilities" means total liabilities and all mandatorily redeemable preferred stock of Borrower and its Restricted Subsidiaries, on a consolidated basis, all as determined in accordance with GAAP. "Credit Facilities" means, collectively, the Revolving Credit Loans and the Letters of Credit. "Debt" means: (a) indebtedness or liability for borrowed money, or for the deferred purchase price of property or services (including trade obligations); (b) the principal portion of obligations as lessee under Capital Leases; (c) obligations under letters of credit issued for the account of any Person; (d) all obligations arising under bankers' or trade acceptance facilities of any Person; (e) all guarantees, endorsements (other than for collection or deposit in the ordinary course of business), and other contingent obligations to purchase any of the items included in this definition, to provide funds for payment, to supply funds to invest in any Person, or otherwise to assure a creditor against loss; and (f) all obligations secured by any Lien on property owned by such Person, whether or not the obligations have been assumed. For purposes of the foregoing, the amount of any Debt described in clause (e) shall be equal to the lesser of (A) the amount of the primary obligation in respect to which such guaranty is issued and (B) the maximum liability amount under the terms of such guaranty. -5- "Default" means any event which, with the giving of notice or lapse of time, or both, would become an Event of Default. "Default Rate" means, at any time, a rate of interest equal to 2% per annum plus the highest rate that would then be applicable to Prime Rate Loans; provided, that, if the Default Rate is implemented and the applicable Obligation is a Revolving Credit Loan, Default Rate shall mean, with respect to an amount of any such Revolving Credit Loan not paid when due, a rate per annum equal to two percent (2%) above the Interest Rate then in effect thereon. "Designers" means Hampshire Designers, Inc., a Delaware corporation. "Designers Pledge Agreement" means the Pledge Agreement executed by Designers in favor of Agent for the ratable benefit of the Bank Parties. "Designers Security Agreement" means the Security Agreement executed by Designers in favor of Agent for the ratable benefit of the Bank Parties. "Designers Trademark Security Agreement" means the Trademark Security Agreement executed by Designers in favor of Agent for the ratable benefit of the Bank Parties. "Dollars" and the sign "$" mean lawful money of the United States of America. "Effective Date" means on the date as of which (a) this Agreement shall be executed by all the parties hereto and delivered to the Agent and (b) all the conditions precedent required to have been satisfied on or before the first extension of credit hereunder pursuant to Article 6 hereof shall have been satisfied or waived (whether temporarily or otherwise) in writing by the Agent.
